Exhibit 99.3 Bezeq The Israel Telecommunication Corporation Ltd. ChapterC Consolidated Financial Statements for the Year Ended December 31, 2013 The information contained in these financial statements constitutes a translation of the financial statements published by the Company. The Hebrew version was submitted by the Company to the relevant authorities pursuant to Israeli law, and represents the binding version and the only one having legal effect. This translation was prepared for convenience purposes only. Somekh Chaikin Telephone 972 25312000 8 Hartum Street, Har Hotzvim Fax 972 25312044 PO Box 212, Jerusalem 91001 Internet www.kpmg.co.il Contents Page Auditors' Report 2 Financial Statements Consolidated Statements of Financial Position 4 Consolidated Statements of Income 6 Consolidated Statements of Comprehensive Income 7 Consolidated Statements of Changes in Equity 8 Consolidated Statements of Cash Flows 9 Notes to the Consolidated Financial Statements 10 Somekh Chaikin Telephone 972 25312000 8 Hartum Street, Har Hotzvim Fax 972 25312044 PO Box 212, Jerusalem 91001 Internet www.kpmg.co.il Auditors' Report to the Shareholders of "Bezeq" the Israeli Telecommunication Corporation Ltd. We have audited the accompanying consolidated statements of financial position of “Bezeq" the Israeli Telecommunication Corporation Ltd. (hereinafter “the Company”) as of December 31, 2013 and 2012 and the consolidated income statements, statements of comprehensive income, statements of changes in shareholders’ equity and statements of cash flows, for each ofthe three years, in the period ended December 31, 2013. These financial statements are the responsibility of the Company's Board of Directors and of its Management. Our responsibility is to express an opinion on these financial statements based on our audit. We did not audit the financial statements of certain consolidated subsidiaries whose assets constitute approximately 1.8% and 2.1% of the total consolidated assets as of December 31, 2013 and 2012, respectively, and whose revenues constitute approximately 1.6%, 1.9% and 1.8% of the total consolidated revenues for the years ended December 31, 2013, 2012 and 2011, respectively. The financial statements of those companies were audited by other auditors whose reports thereon were furnished to us, and our opinion, insofar as it relates to amounts emanating from the financial statements of such companies, is based solely on the reports of the other auditors. We conducted our audit in accordance with generally accepted auditing standards in Israel, including standards prescribed by the Auditors Regulations (Manner of Auditor's Performance) - 1973. Such standards require that we plan and perform the audit to obtain reasonable assurance that the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by the Board of Directors and by Management of the Company, as well as evaluating the overall financial statement presentation. We believe that our audit and the reports of the other auditors provide a reasonable basis for our opinion. In our opinion, based on our audit and on the reports of other auditors, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of the Company and its consolidated subsidiaries as of December 31, 2013 and 2012 and their results of operations, changes in equity and cash flows, for each of the three yearsin the period ended December 31, 2013, in accordance with International Financial Reporting Standards (IFRS) and in accordance with the Securities Regulations (Annual Financial Statements) - 2010. We have audited, in accordance with Auditing Standards of the Public Company Accounting Oversight Board (United States) the Internal Control over Financial Reporting of “Bezeq” the Israeli Telecommunication Corporation Ltd. as of December 31, 2013, and our report dated March 5, 2014 expressed an unqualified opinion on the effectiveness of internal control over financial reporting of “Bezeq” the Israeli Telecommunication Corporation Ltd. Without qualifying our abovementioned opinion, we draw attention to lawsuits filed against the Company and its Subsidiaries which cannot yet be assessed or the exposure in respect thereof cannot yet be calculated, as set forth in Note 15. Somekh Chaikin Certified Public Accountants (Isr.) March 5, 2014 2 Somekh Chaikin Telephone 972 25312000 8 Hartum Street, Har Hotzvim Fax 972 25312044 PO Box 212, Jerusalem 91001 Internet www.kpmg.co.il Auditor’s Attestation Report The Board of Directors and Stockholders "Bezeq"- The Israel Telecommunication Corporation Ltd. We have audited "Bezeq"- The Israel Telecommunication Corporation Ltd.’s (hereinafter “The Company”) internal control over financial reporting as of December31, 2013, based on criteria established in Internal Control – Integrated Framework (1992) issued by the Committee of Sponsoring Organizations of the Treadway Commission (COSO). The Company’s management is responsible for maintaining effective internal control over financial reporting and for its assessment of the effectiveness of internal control over financial reporting, included in the accompanying "Management‘s Report on Internal Control Over Financial Reporting". Our responsibility is to express an opinion on the Company’s internal control over financial reporting based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether effective internal control over financial reporting was maintained in all material respects. Our audit included obtaining an understanding of internal control over financial reporting, assessing the risk that a material weakness exists, and testing and evaluating the design and operating effectiveness of internal control based on the assessed risk. Our audit also included performing such other procedures as we considered necessary in the circumstances. We believe that our audit provides a reasonable basis for our opinion. A company’s internal control over financial reporting is a process designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles. A company’s internal control over financial reporting includes those policies and procedures that (1)pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect the transactions and dispositions of the assets of the company; (2)provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with generally accepted accounting principles, and that receipts and expenditures of the company are being made only in accordance with authorizations of management and directors of the company; and (3)provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use, or disposition of the company’s assets that could have a material effect on the financial statements. Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements. Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. In our opinion, the Company maintained, in all material respects, effective internal control over financial reporting as of December31, 2013, based on criteria established in Internal Control – Integrated Framework (1992) issued by the Committee of Sponsoring Organizations of the Treadway Commission. We also have audited, in accordance with generally accepted auditing principlesin Israel, the consolidated balance sheets of the Company and its subsidiariesas of December31, 2013, and 2012, and the related consolidated statements of operations, comprehensive income, changes in stockholders’ equity and cash flows for each of the three years in the period which ended December31, 2013, and our report dated March 5, 2014 expressed an unqualified opinion on those consolidated financial statements with an explanatory paragraph referring to Note 15 regarding the claims made against the Company and its subsidiaries for which at this point the exposure cannot be assessed or calculated. Somekh Chaikin Certified Public Accountants Jerusalem, Israel March5, 2014 Somekh Chaikin, a partnership registered under the Israeli Partnership Ordinance, is the Israeli member firm of KPMG International, a Swiss cooperative. 3 Consolidated Financial Statements as at December 31, 2013 Consolidated Statements of Financial Position as at December 31 Assets Note NIS million NIS million Cash and cash equivalents 2.3, 3 Investments, including derivatives 2.3, 4 Trade receivables 2.3, 5 Other receivables 2.3, 5 Inventory Assets classified as held for sale 66 44 Total current assets Trade and other receivables 2.3, 5 Property, plant and equipment 2.4, 7 Intangible assets 2.6, 8 Deferred and other expenses 2.8, 9 Investments in equity-accounted investees (mainly loans) 2.1.5, 10 Investments, including derivatives 2.3, 4 81 90 Deferred tax assets 2.15, 6 60 * Total non-current assets Total assets 4 Consolidated Statements of Financial Position as at December 31 (Contd.) Note NIS million NIS million Debentures, loans and borrowings 2.3, 11 Trade payables 12 Other payables, including derivatives 12 Current tax liabilities Provisions 2.12, 13 Employee benefits 2.11, 14 * Dividend payable - Total current liabilities Loans and debentures 2.3, 11 Employee benefits 2.11, 14 * Provisions 2.12, 13 68 66 Deferred tax liabilities 2.15, 6 55 55 Other liabilities 84 62 Total non-current liabilities Total liabilities Total equity 18 * Total liabilities and equity Shaul Elovitch Stella Handler David "Dudu" Mizrahi Chairman of the Board CEO Deputy CEO and CFO * Restated following retrospective application of the amendment to IAS 19, Employee Benefits. See Note 1.8. Date of approval of the financial statements: March 5, 2014 The attached notes are an integral part of these consolidated financial statements. 5 Consolidated Statements of Income for the Year Ended December 31 Note NIS million NIS million NIS million Revenues 2.13, 19 Costs and expenses Depreciation and amortization 2, 7, 8, 9 Salaries 20 * * General and operating expenses 21 Other operating expenses (income), net 22 ) ) Operating profit Financing expenses 2.14, 23 Financing expenses * * Financing income ) ) ) Financing expenses, net Profit after financing expenses, net Share in losses of equity-accounted investees 2.1.5, 10 Profit before income tax Income tax 2.15, 6 * * Profit for the year Attributable to: Owners of the Company * * Non-controlling interests - 6 (5 ) Profit for the year Earnings per share (NIS) 25 Basic earnings per share * Diluted earnings per share * Restated following retrospective application of the amendment to IAS 19, Employee Benefits. See Note 1.8. The attached notes are an integral part of these consolidated financial statements. 6 Consolidated Statements of Comprehensive Income for the Year Ended December 31 NIS million NIS million NIS million Profit for the year * * Items of other comprehensive income not transferred to profit or loss Actuarial gains (losses) net of tax 22 ) 27 Items of other comprehensive income (net of tax) to be transferred to profit or loss subsequent to initial recognition in comprehensive income ) (7 ) 8 Total comprehensive income for the year Attributable to: Owners of the Company * * Non-controlling interests - 6 (5 ) Total comprehensive income for the year * Restated following retrospective application of the amendment to IAS 19, Employee Benefits. See Note 1.8. The attached notes are an integral part of these consolidated financial statements. 7 Consolidated Financial Statements as at December 31, 2013 Comprehensive Statements of Changes in Equity for the Year Ended December 31 Share capital Share premium Capital reserve for employee options Capital reserve for a transaction between a corporation and a controlling shareholder Other reserves Deficit Total Non-controlling interests Total equity NIS million NIS million NIS million NIS million NIS million NIS million NIS million NIS million NIS million Attributable to owners of the Company Balance as at January 1, 2011 ) )* 43 Income in 2011 - * (5 ) Other comprehensive income for the year, net of tax - 8 27 35 - 35 Total comprehensive income for 2011 - 8 (5 ) Transactions with owners recognized directly in equity Distribution not in compliance with the earnings test (Note 18.2.2) ) ) - ) - ) Dividend to Company shareholders - ) ) - ) Share-based payments - Exercise of options for shares 28 86 ) - - - 21 - 21 Balance as at December 31, 2011 68 (2 ) ) 38 Income in 2012 - * 6 Other comprehensive income for the year, net of tax - (7 ) ) ) - ) Total comprehensive income for 2012 - (7 ) 6 Transactions with owners recognized directly in equity Dividends to Company shareholders (Note 18.2.3) - ) ) - ) Share-based payments - - 72 - - - 72 - 72 Exercise of options for shares 11 32 ) - - - 7 - 7 Exercise of options for shares in a subsidiary - 2 - 2 6 8 Acquisition of non-controlling interests - ) - ) ) ) Distribution to holders of non-controlling interests, net - (4
